           Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               5/25/2021
                                                                       :
GABINO GENAO,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-2441 (LJL)
                  -v-                                                  :
                                                                       :   OPINION & ORDER
THE CITY OF NEW YORK, WARDEN SHARLISA                                  :
WALKER, SONYA FREEMAN, KATHLEEN SANDS, :
OMAR SMITH, ALONSO MORGAN, CORRECTION :
OFFICER KNEPPLE, AND MELISSA RODRIGUEZ, :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Pro se plaintiff Gabino Genao filed this action on March 19, 2020, alleging the violation

of his constitutional rights by employees of the New York City Department of Corrections

(“DOC”).

        Defendants City of New York (“City”), Sharlisa Walker (“Walker”), Sonya Freeman

(“Freeman”), Kathleen Sands (“Sands”), Omar Smith (“Smith”), Alonso Morgan (“Morgan”),

David Knepple (“Knepple”), and Melissa Rodriguez (“Rodriguez”) move, pursuant to Federal

Rule of Civil Procedure 12(b)(6), to dismiss the Complaint against them. For the following

reasons, the motion is granted with leave to amend.

                                               BACKGROUND

        The following facts are taken from the Complaint, Dkt. No. 2 (“Complaint”), and the

documents incorporated therein, and are assumed to be true for purposes of this motion.

        Plaintiff alleges that while incarcerated at the North Infirmary Command (“NIC”) at

Rikers Island, his constitutional rights were violated in two separate incidents. The first incident
         Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 2 of 14




took place on December 27, 2018, when Plaintiff gave “(6) pieces of (Article 78) Legal Mail” to

defendant Rodriguez. Complaint at 4. The mail contained “appeals for an incident” that

occurred on October 25, 2018. Id. Plaintiff alleges the mail was not sent in a timely fashion,

that it was not sent for over a month, and that this caused a delay in his submission. Id.

       Plaintiff alleges that the second incident occurred between January 18, 2019 and January

22, 2019, when he submitted another appeal to Defendant Sands. Id. He alleges that he

submitted three white envelopes with three inmate withdrawal fund slips, filled out and signed.

He alleges that the receipts he received in return were misdated and tampered with, and that the

signatures on the receipts were forged and “completely different” from the ones on the forms he

had handed to Sands. Id.

       Plaintiff claims that the DOC staff “intentionally tamper[ed] with [his] legal mail,” id. at

4, resulting in his “unfairly remaining in ESH [Enhancing Supervised Housing], PSEG [Punitive

Segregation, also known as solitary confinement], housing as well as Booth visitation,” id. at 5.

He claims he was injured by mail fraud under 18 U.S.C. § 1341, and that the DOC violated his

Fourth, Eighth, and Fourteenth Amendment Rights. Id. He seeks $100,000 for “Cash

Compensation and Punitive Damages,” as well as “Actions against the Department and its staff.”

Id.

                                  PROCEDURAL HISTORY

       Plaintiff delivered the Complaint, Dkt. No. 2, to prison authorities on February 22, 2020

and the Court received it on March 19, 2020. Defendants moved to dismiss, Dkt. No. 42, and

submitted a memorandum in support of their motion, Dkt. No. 43, with an exhibit of unreported

cases, Dkt. No. 43-1, on March 19, 2021. Plaintiff did not respond to the motion to dismiss.




                                                 2
          Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 3 of 14




                                       LEGAL STANDARD

       In considering a motion to dismiss pursuant to Rule 12(b)(6), a court must “accept the

material facts as alleged in the complaint as true and construe all reasonable inferences in the

plaintiff’s favor.” Phelps v. Kapnolas, 308 F.3d 180, 184 (2d Cir. 2002) (quoting Hernandez v.

Coughlin, 18 F.3d 133, 136 (2d Cir. 1994)). However, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). When adjudicating a motion to dismiss under Rule

12(b)(6), the court considers not only the well-pleaded allegations of the complaint but

documents incorporated by reference and “matters of which judicial notice may be taken.”

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002); see Gray v. Wesco Aircraft

Holdings, Inc., 454 F. Supp. 3d 366, 382-83 (S.D.N.Y. 2020).

       Although Plaintiff has not opposed the City’s motion, Plaintiff’s failure to oppose the

motion does not itself justify the dismissal of the complaint. See McCall v. Pataki, 232 F.3d 321,

322–23 (2d Cir. 2000) (holding that dismissal based on plaintiff’s failure to respond to a Rule

12(b)(6) motion alone “was error.”); Maggette v. Dalsheim, 709 F.2d 800, 802 (2d Cir. 1983)

(“Nothing in the Federal Rules of Civil Procedure or the Civil Rules of the Southern District

requires a court to grant a motion by default simply because the nonmoving party fails to

respond.”). “In deciding an unopposed motion to dismiss, a court is to ‘assume the truth of a

pleading’s factual allegations and test only its legal sufficiency . . . Thus, although a party is of

course to be given a reasonable opportunity to respond to an opponent’s motion, the sufficiency

of a complaint is a matter of law that the court is capable of determining based on its own

reading of the pleading and knowledge of the law.’” Haas v. Commerce Bank, 497 F. Supp. 2d




                                                   3
           Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 4 of 14




563, 564 (S.D.N.Y. 2007) (quoting McCall, 232 F.3d at 322)); see also Strachn v. City of New

York, 2020 WL 6291428, at *1 (S.D.N.Y. Oct. 27, 2020); Blanc v. Capital One Bank, 2015 WL

3919409, at *2-3 (S.D.N.Y. June 24, 2015); Vargas v. Pers., 2014 WL 1054021, at *2 (S.D.N.Y.

Mar. 17, 2014); O’Garro v. Comm’r of Soc. Sec., 2013 WL 5798537, at *2 (S.D.N.Y. Oct. 24,

2013).

         The Court construes pro se pleadings broadly and liberally, interpreting them so as to

raise the strongest arguments they suggest. See Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.

2007); Cruz v. Gomez, 202 F.3d 593, 597 (2d Cir. 2000). This obligation “is especially true

when dealing with pro se complaints alleging civil rights violations.” Weixel v. Bd. of Educ. of

City of New York, 287 F.3d 138, 146 (2d Cir. 2002); see also Weinstein v. Albright, 261 F.3d

127, 132 (2d Cir. 2001). However, while the Court construes pro se pleadings liberally, this does

not relieve pro se plaintiffs of the requirement that they plead enough facts to “nudg[e] their

claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. Nor does it

relieve them of the obligation to otherwise comply with the pleading standards set forth by the

Federal Rules of Civil Procedure. See Saidin v. N.Y.C. Dep’t of Educ., 498 F. Supp. 2d 683, 687

(S.D.N.Y. 2007) (“[P]ro se status does not relieve a plaintiff of the pleading standards otherwise

prescribed by the Federal Rules of Civil Procedure”); see also Locicero v. O’Connell, 419 F.

Supp. 2d 521, 525 (S.D.N.Y. 2006) (requiring that pro se litigants allege sufficient facts to

indicate deprivation of a constitutional right).

                                           DISCUSSION

         Defendants argue Plaintiff’s Complaint should be dismissed for failure to state a claim

upon which relief may be granted. Dkt. No. 43 at 2. They raise six arguments: (1) under the

Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), Plaintiff failed to exhaust the




                                                   4
           Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 5 of 14




administrative remedies available under the Inmate Grievance and Request Program prior to

filing the lawsuit, id. at 4-7; (2) Plaintiff failed to allege a “physical injury” within the meaning

of PLRA § 1997e(e), and thus is not entitled to the relief he seeks, id. at 7-8; (3) the access to

courts claim is meritless because it fails to allege deliberate and malicious conduct or actual

injury, id. at 8-10; (4) the mail interference claim is meritless because it fails to allege regular

and unjustified interference with mail, id. at 10-11; (5) Plaintiff’s municipal liability claim

against the City should be dismissed because his complaint fails to allege an underlying

constitutional violation and because he failed to plead an unconstitutional policy or widespread

practice as required by the Monell standard for § 1983 suits, id. at 11-13; and (6) the claims

against the two wardens named as Defendants were not personally involvement in the incidents,

and so the claims against them should be dismissed, id. at 13-14. The Court consider these

points in turn. The Court then turns to Plaintiff’s mail fraud claim.

         A. Failure to Exhaust Administrative Remedies Bars Inmate Suits, but Is an

            Affirmative Defense, Not a Pleading Requirement

         Defendants argue that Plaintiff’s claim is barred due to his failure to comply with the

Prisoner Litigation Reform Act (“PLRA”) exhaustion requirement. They argue that he “failed to

plead that he exhausted all administrative remedies available to him under the IGRP,”1 Dkt. No.

43 at 6, and that he “failed to exhaust all administrative remedies,” as a factual matter, id.

Although failure to exhaust administrative remedies would bar Plaintiff from bringing this claim

before this Court, Plaintiff’s failure to plead administrative exhaustion does not.

         Under the PLRA, “[n]o action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or



1
    IGRP refers to DOC’s Inmate Grievance Request Program.


                                                   5
         Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 6 of 14




other correctional facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). The exhaustion requirement “applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see also

Woodford v. Ngo, 548 U.S. 81, 84 (2006) (reiterating the exhaustion requirement in the PLRA);

Ross v. Blake, 136 S. Ct. 1850, 1862 (2016) (reiterating the exhaustion requirement and holding

that “Courts may not engraft an unwritten ‘special circumstances’ exception” to it.).

       But Defendants mistakenly claim that “while generally an affirmative defense, ‘[a]

motion to dismiss, pursuant to Fed. R. Civ. P. 12(b)(6), is an appropriate vehicle to be used by a

defendant where the failure to exhaust is clear from the face of the complaint as well as any

written instrument attached as an exhibit and any statements or documents incorporated by

reference into the complaint.’” Dkt. No. 43 at 6 (quoting Mingues v. Nelson, 2004 WL 324898

at *2 (S.D.N.Y. Feb. 19, 2004)). This has been overruled: rather, “failure to exhaust is an

affirmative defense under the PLRA, and . . . inmates are not required to specially plead or

demonstrate exhaustion in their complaints.” Jones v. Bock, 549 U.S. 199, 216 (2007). The

Supreme Court explained it “underst[ood] the reasons behind the decisions of some lower courts

to impose a pleading requirement on plaintiffs in this context, but that effort cannot fairly be

viewed as an interpretation of the PLRA.” Id. Though plaintiffs are required to exhaust

administrative remedies under the PLRA, they are not required to plead that they did.

       Defendants’ argument that Plaintiff “failed to plead that he exhausted all administrative

remedies available to him under the IGRP,” Dkt. No. 43 at 6, is mistaken, because Plaintiff was

not subject to a requirement that he plead exhaustion of administrative remedies. And

Defendants’ argument that “although Plaintiff attached to his Complaint the disposition form he




                                                  6
          Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 7 of 14




received from the Office of Constituent and Grievance Services (“OCGS”), this is not a

substitute, nor should it be construed as one, for satisfying the pleading requirement,” id., is a

non-sequitur, because there is no such pleading requirement. Defendants’ claim that “Plaintiff

has also failed to exhaust all administrative remedies,” id., is irrelevant at the 12(b)(6) stage,

where courts must “construe all reasonable inferences in the plaintiff’s favor.” Phelps, 308 F.3d

at 184. Since defendants are making a factual allegation that Plaintiff failed to exhaust, which is

not supported by the face of the complaint, Rule 12(b)(6) is not the proper vehicle for their claim

and the complaint cannot be dismissed on that basis.

       Though the PLRA requires exhaustion of administrative remedies, it is an affirmative

defense—plaintiffs are not required to plead it. Therefore, exhaustion is not a bar to this suit at

the 12(b)(6) stage.

       B. The PLRA Does Not Bar Genao’s Lawsuit

       Defendants also argue that the PLRA precludes Plaintiff from seeking relief in this case.

       The PLRA states: “No Federal civil action may be brought by a prisoner confined in a

jail, prison, or other correctional facility, for mental or emotional injury suffered while in

custody without a prior showing of physical injury or the commission of a sexual act.” 42

U.S.C. § 1997e(e). This section prevents a plaintiff from “recover[ing] damages for mental or

emotional injury for a constitutional violation in the absence of a showing of actual physical

injury.” Thompson v. Carter, 284 F.3d 411, 417 (2d Cir. 2002). However, “[b]ecause Section

1997e(e) is a limitation on recovery of damages for mental and emotional injury in the absence

of a showing of physical injury, it does not restrict a plaintiff’s ability to recover compensatory

damages for actual injury, nominal or punitive damages, or injunctive and declaratory relief.” Id.

at 416. Thus, even in the absence of a physical injury, nominal and punitive damages as well as




                                                   7
          Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 8 of 14




injunctive and declaratory relief are available. Indeed, in Thompson, the Second Circuit vacated

a dismissal because the district court “did not know . . . whether Thompson sought actual

damages for his loss of property, nominal or punitive damages, damages for a physical injury, or

damages solely for an emotional injury without any claim of physical injury. Only in the last of

these scenarios could the district court properly have dismissed Thompson’s claims . . . .” Id. at

419 (citations omitted).

        In a more recent summary order, the Second Circuit noted that even if an inmate cannot

establish that any of the injuries complained of in the action stemmed from physical injuries, the

inmate “may still recover damages for injuries to his First Amendment rights, as well as nominal

and punitive damages for any other constitutional violations.” Toliver v. City of New York, 530

F. App’x 90, 94 n.2 (2d Cir. 2013). And, “in § 1983 cases . . . punitive damages may be awarded

even in the absence of a compensatory award.” Robinson v. Cattaraugus Cnty., 147 F.3d 153,

161 (2d Cir. 1998). So, compensatory damages are precluded by § 1997e(e) where there is no

physical injury, but punitive damages and injunctive and declaratory relief are not, and they may

be awarded even “in the absence of” compensatory damages.

        Because Plaintiff did not only request compensatory damages but also requested

“Punitive Damages,” and “Actions against the Department and its staff,” Complaint at 5, his

lawsuit is not barred by the PLRA physical injury requirement.2

        C. Plaintiff Fails to State a Claim For Denial of Access to the Courts

        Defendants argue correctly that the Complaint fails to state a claim for denial of access to

the courts. “To state a claim for denial of access to the courts . . . a plaintiff must allege that the




2
 Should Plaintiff elect to replead and to seek compensatory damages, he will need to plead a
physical injury.


                                                   8
          Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 9 of 14




defendant took or was responsible for actions that hindered [a plaintiff’s] efforts to pursue a legal

claim.” Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003) (alteration in original) (internal

quotations and citations omitted). In Davis, the plaintiff alleged two instances of mail

interference, which the Court found “insufficient to state a claim for denial of access to the

courts because [the plaintiff] ha[d] not alleged that the interference with his mail either

constituted an ongoing practice of unjustified censorship or caused him to miss court deadlines

or in any way prejudiced his legal actions.” Id. at 352. Also, “the right [to access courts] is

ancillary to the underlying claim, without which a plaintiff cannot have suffered injury by being

shut out of court. . . . It follows that the underlying cause of action, whether anticipated or lost,

is an element that must be described in the complaint, just as much as allegations must describe

the official acts frustrating the litigation. It follows, too, that when the access claim . . . looks

backward, the complaint must identify a remedy that may be awarded as recompense but not

otherwise available in some suit that may yet be brought.” Christopher v. Harbury, 536 U.S.

403, 415 (2002).

        Here, the Complaint is insufficient to state a claim for denial of access to the courts. As

in Davis, only two instances of mail interference are alleged, with no allegation that the

interference with “either constituted an ongoing practice of unjustified censorship or caused him

to miss court deadlines or in any way prejudiced his legal actions.” Davis, 320 F.3d at 352. At

most, the Complaint alleges Defendants’ actions “caus[ed] a delay in [Genao’s] submissions.”

Complaint at 4. Also, the Complaint does not describe the “underlying cause of action” of the

frustrated legal claims, nor “identify a remedy” for that frustration. It provides virtually no detail

about the frustrated legal claims besides the dates they occurred and the dates Genao sent his

appeals. Id. Therefore, Plaintiff has failed to state an access to the courts claim.




                                                    9
         Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 10 of 14




       D. Plaintiff Fails to State a First Amendment Mail Interference Claim

       “[A] prisoner’s right to the free flow of incoming and outgoing mail is protected by the

First Amendment.” Davis, 320 F.3d at 351. “[C]ourts have consistently afforded greater

protection to legal mail than to non-legal mail.” Johnson v. Goord, 445 F.3d 532, 534 (2d Cir.

2006) (quoting Davis, 320 F.3d at 351). But a prisoners’ rights to send and receive mail may be

regulated if it is “reasonably related to legitimate penological interests.” Id. (quoting Rodriguez

v. James, 823 F.2d 8, 12 (2d Cir. 1987)).

       To show this right is violated, a “prisoner must show that the interference with his mail

was both regular and unjustified.” Antrobus v. City of New York, 2014 WL 1285648, at *4

(S.D.N.Y. Mar. 27, 2014). Indeed, “an isolated incident of mail tampering is usually insufficient

to establish a constitutional violation. Rather, the inmate must show that prison officials

‘regularly and unjustifiably interfered with the incoming legal mail.’” Davis, 320 F.3d at 351

(quoting Cancel v. Goord, 2001 WL 303713, at *4 (S.D.N.Y. Mar. 29, 2001)) (internal citations

omitted). However, “as few as two incidents of mail tampering could constitute an actionable

violation (1) if the incidents suggested an ongoing practice of censorship unjustified by a

substantial government interest, or (2) if the tampering unjustifiably chilled the prisoner’s right

of access to the courts or impaired the legal representation received.” Id. (citing Washington v.

James, 782 F.2d 1134, 1139 (2d Cir. 1986)).

       Here, plaintiff only alleges two instances of mail interference. Plaintiff does not allege

the interference was regular and unjustifiable. He also does not allege an ongoing practice of

censorship. Finally, plaintiff failed to state an access to the courts claim. Therefore, there is no

way to read the Complaint to state a First Amendment mail interference claim.




                                                 10
         Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 11 of 14




       E. Plaintiff Fails Adequately to Allege Municipal Liability

       To plead a § 1983 claim against a municipality, such as the City, a plaintiff must allege:

“(1) actions taken under color of law; (2) deprivation of a constitutional or statutory right; (3)

causation; (4) damages; and (5) that an official policy of the municipality caused the

constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978)). A plaintiff satisfies the “policy or custom”

requirement by alleging one of the following:

       (1) a formal policy officially endorsed by the municipality; (2) actions taken by
       government officials responsible for establishing the municipal policies that caused
       the particular deprivation in question; (3) a practice so consistent and widespread
       that, although not expressly authorized, constitutes a custom or usage of which a
       supervising policy-maker must have been aware; or (4) a failure by policymakers
       to provide adequate training or supervision to subordinates to such an extent that it
       amounts to deliberate indifference to the rights of those who come into contact with
       the municipal employees.

Johnson v. Paul, 2018 WL 2305657, at *3 (S.D.N.Y. May 21, 2018) (quoting Brandon v. City of

New York, 705 F. Supp. 2d 261, 276-77 (S.D.N.Y. 2010)).

       The Supreme Court explained its reasons for the custom or policy requirement in Monell

claims in a subsequent case:

       Locating a ‘policy’ ensures that a municipality is held liable only for those
       deprivations resulting from the decisions of its duly constituted legislative body or
       of those officials whose acts may fairly be said to be those of the municipality.
       Similarly, an act performed pursuant to a ‘custom’ that has not been formally
       approved by an appropriate decisionmaker may fairly subject a municipality to
       liability on the theory that the relevant practice is so widespread as to have the force
       of law.

Bd. of the Cnty. Comm’rs v. Brown, 520 U.S. 397, 403-04 (1997) (internal citations omitted).

       Plaintiff’s claim fails at the threshold. He cannot establish municipal liability against the

City because he does not sufficiently allege a constitutional violation. See City of L.A. v. Heller,

475 U.S. 796, 799 (1986) (finding no municipal liability in the absence of a constitutional



                                                 11
         Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 12 of 14




violation); Martinez v. City of New York, 340 F. App’x 700, 702 (2d Cir. 2009) (“A municipality

cannot be liable for acts by its employees which are not constitutional violations.”) (internal

quotation marks and citation omitted). His allegation that his Fourth, Eighth, and Fourteenth

Amendment rights were violated is not supported by factual material. While the Court construes

pro se pleadings liberally, pro se plaintiffs are still required to plead enough facts to “nudg[e]

their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 547. The lack

of any substantiation here means plaintiff’s constitutional claims did not cross the line from

conceivable to plausible.

       Even if Plaintiff’s constitutional rights had been violated, Plaintiff’s claims would still

fail because he has not alleged an unconstitutional municipal policy or custom. Vague,

speculative, or conclusory allegations about the existence of a policy or custom do not suffice to

state a Section 1983 claim against a municipal defendant. See, e.g., Perez v. Cnty. of

Westchester, 83 F. Supp. 2d 435, 438-39 (S.D.N.Y. 2000) (dismissing municipal claims and

rejecting the argument that plaintiff’s complaint was “only required to contain a bare assertion

that the challenged action was taken pursuant to a municipal policy or custom”), aff’d, 242 F.3d

367 (2d Cir. 2000).

       Here, Plaintiff’s Amended Complaint does not include factual support for the proposition

that the City of New York has any unconstitutional policy that resulted in the actions of which

Plaintiff complains. The closest Plaintiff comes to alleging a policy or custom is his claim that

“The Dept Staff are intentionally tampering with my legal mail as well as interfering with my

Right to communicate with the outside world.” Complaint at 4. This does not meet the Brown

threshold of policy or custom to show these are the acts “of the municipality” or that “the

relevant practice is so widespread as to have the force of law.” Brown, 520 U.S. at 403-04. As




                                                 12
         Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 13 of 14




the Complaint does not identify any policy or custom which caused the alleged harm, Plaintiff

fails to adequately allege municipal liability.

        F. Plaintiff Fails to State a Claim Against Wardens Walker and Freeman

        To maintain a cause of action against any official, a plaintiff must show that “the

defendant was personally involved in alleged deprivation of his constitutional rights.”

Zamakshari v. Dvoskin, 899 F. Supp. 1097, 1109 (S.D.N.Y. 1995). “Because vicarious liability

is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.”

Raspardo v. Carlone, 770 F.3d 97, 116 (2d Cir. 2014) (citing Iqbal, 556 U.S. at 676) (internal

quotation marks omitted).

        Here, the Complaint fails to allege any action on the part of Defendants Walker and

Freeman. The only basis for their liability here would be under respondeat superior, which is

unavailable for § 1983 claims. Because the complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face,’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570), and no factual matter is pleaded to state a plausible claim

against Defendants Walker and Freeman, the claims against those Defendants should be

dismissed.

        G. Plaintiff Fails to State a Mail Fraud Claim

        Plaintiff fails to state a claim for mail fraud under 18 U.S.C. § 1341. “[A] mail fraud

claim is not actionable as a private cause of action.” Newman v. Jewish Agency for Isr., 2017

WL 6628616 at *6 (S.D.N.Y. Dec. 28, 2017). “The mail fraud statute is a ‘bare criminal statute

with no indication of any intent to create a private cause of action . . . .’” Id. (quoting

Brandstetter v. Bally Gaming, Inc., 2012 WL 4173193, at *6 (E.D.N.Y. Aug. 23, 2012)).




                                                  13
           Case 1:20-cv-02441-LJL Document 46 Filed 05/25/21 Page 14 of 14




Accordingly, the mail fraud claim is dismissed.

                                           CONCLUSION

          For the reasons stated, the motion to dismiss is GRANTED.

          Because the Second Circuit has made clear that district courts “should not dismiss

without granting leave to amend at least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated,” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000) (quoting Gomez v. USAA Fed. Savings Bank, 171 F.3d 794, 795 (2d Cir. 1999)), the Court

grants Plaintiff sixty (60) days, until July 25, 2021, to file an amended complaint with allegations

that support his constitutional claims. If Plaintiff fails to file a timely amended complaint, the

Court will terminate the case.

          The Clerk of Court is respectfully directed to close Dkt. No. 42 and to mail a copy of this

Opinion and Order to Plaintiff.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that an appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal.


          SO ORDERED.


Dated: May 25, 2021                                  __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                  14
